DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  The pages of the specification are not numbered. See MPEP 608.01.I., 37 CFR 1.52.b.(5).  Furthermore, the paragraphs of the specification should be individually and consecutively numbered using Arabic numerals.  37 CFR 1.52.b.(6).
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description.  In the paragraph under equation (11), the specification recites “In FIG. 9, “A2 presents the variable of Boolean algebra.”  There is no character “A2 in figure 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4, 6, and 10-11 are objected to because of the following informalities.  
Claim 3  line 2 recites “The first storage”.  This appears to by a typographical error and should recite “the first storage”  Claim 4 inherits the same deficiency as claim 3 by reason of dependence.
Claim 6 line 5 and line 6, claim 10 line 6 recite “the binary variable”.  This limitation lacks antecedent basis. Antecedent basis is present for “the binary variable parameter”.  Claim 11 inherits the same deficiency as claim 10 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon or an abstract idea) without significantly more.

Regarding claim 1, under the Alice framework step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter.
Under the Alice framework Step 2A prong 1, the claim recites Mathematical Concepts. Specifically, the claim recites:
constraint data which includes a constraint of a combinatorial optimization problem
generate logical expression data from the constraint data and generate a penalty term including a penalty term having a binary variable parameter by converting the logical expression data.
The generation and conversion with respect to the above recited limitations comprise mathematical concepts associated with converting mathematical expressions into a form suitable to perform the mathematical calculations of unconstrained binary optimization.  See e.g. figure 2, specification p. 9, p. 12.  For these reasons, the claim recites Mathematical Concepts. 
	Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements. An information processing device comprising a first storage configured to store constraint data, expressed in a formal language, and a first processing circuit.  These additional element merely generally line the mathematical concepts to an information processing device comprising a first storage and a first processing circuit in a manner that merely recites “apply it”.  Furthermore, the expression of the mathematical concepts in a formal language is merely an insignificant extra solution activity.  For these reasons, the claim is not integrated into a practical application.
Under the Alice framework step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed win the step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra solution activity.  As claimed, no technological inventive concept is apparent in technology, i.e., the information processing device comprising a first storage, a first processing circuit and expression in a formal language.  Furthermore, expressing a constraint of an optimization problem in a formal language comprises well understood, routing and conventional activity. See e.g., The satisfiability library “SAT”, which provides libraries of logical expression data for polynomial constrained Boolean optimization problems, https://qubovert.readthedocs.io/en/latest/BO/sat.html, 2004.  For these reasons, the claim does not amount to significantly more than the abstract idea.
Claims 2-11 are rejected for at least the reasons provided with respect to claim 1.  Claims 2-11 merely further mathematically limit the mathematical concepts of claim 1. Claims 2-9, and 11 recite no further additional elements that would require further analysis under Step 2A prong 2, and Step 2B. 
Claim 10 recites the following additional elements: a second storage, and a second processing circuit.  Like claim 1, claim 10 continues to merely generally line the mathematical concepts to an information processing device comprising a first and second storage and a first and second processing circuit in a manner that merely recites “apply it”.  For these reasons, claim 10 is not integrated into a practical application, and not amounting to significantly more than the abstract idea.
Claims 12, and 13 are directed to apparatus similarly configured as claims 10 and 11.  The claim 10 and 11 analysis applies equally to claims 12 and 13.  
Claims 14 and 15 are directed to a method that would be practiced by the apparatus of claims 12 and 13.  The claim 12 and 13 analysis applies equally to claims 14 and 15.
Claims 16 and 17 are directed to a computer readable medium having a program stored thereon that would cause a computer to execute the methods as in claims 12 and 13. The claim 12 and 13 analysis applies equally to claims 16 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 8-9, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Pakin, Targeting Classical Code to a Quantum Annealer, ASPLOS’19, April 13-17, 2019, (hereinafter “Pakin”).

Regarding claim 1, Pakin teaches the following:
an information processing device comprising (abstract, section 4.2 first paragraph, compile Verilog code to a digital circuit for information processing device): 
a first storage configured to store constraint data which includes a constraint of a combinatorial optimization problem expressed in a formal language (Section 4.3.2 p. 534 left column last paragraph, standard cell library for first storage, table 5 includes a constraint of a combinatorial optimization problem, the optimization problem as in section 2 eqn 1 and eqn 2, section 4.1 first paragraph Verilog for formal language); 
a first processing circuit configured to generate logical expression data from the constraint data and generate a penalty term data including a penalty term having a binary variable parameter by converting the logical expression data (Fig 3 for first processing circuit to generate logical expression data from constraint data fig 2(a), table 2 table 4 ancilla variables minimized for penalty term, section 4.3.6, each term σ for binary variable parameter).

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Pakin teaches the following:
wherein a degree of the penalty term in the penalty term data has a degree of 2 or lower (section 4.3.2 quadratic for degree of 2, table 2,table 4 ancilla for quadratic ).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis, Pakin teaches the first processing circuit is configured to generate the penalty term data by converting a logical conjunction and a logical disjunction in the logical expression data to an arithmetic operation (Table 5 cell AND for arithmetic operation converted to from the logical conjunction and cell OR for arithmetic operation converted to from the logical disjunction), and converting a positive literal and a negative literal to a logical variable to an expression including the binary variable parameter (Table 5, logic = for positive literal converted to an expression including a “– σ” for the binary variable parameter, logic --                        
                            ¬
                            A
                        
                     for negative literal converted to an expression including σ for the binary variable parameter).

Regarding claim 8, in addition to the teachings addressed in the claim 1 analysis, Pakin teaches the following:
wherein the first processing circuit is configured to generate the logical expression data including a logical equation simplified to two-stage logic (fig 2, fig 3).

Regarding claim 9, in addition to the teachings addressed in the claim 1 analysis, Pakin teaches the following:
wherein the first processing circuit is configured to generate the logical expression data by executing logic synthesis using the constraint data (fig 2, fig 3).

Regarding claim 12, Pakin teaches the following: 
an information processing device (abstract, section 4.2 first paragraph, compile Verilog code to a digital circuit for information processing device) configured to: 
generate logical expression data from constraint data including a constraint of a combinatorial optimization problem expressed in a formal language (Fig 3 for generate logical expression data from constraint data fig 2(a), section 4.3.6able 5 includes a constraint of a combinatorial optimization problem, the optimization problem as in section 2 eqn 1 and eqn 2, section 4.1 first paragraph Verilog for formal language); 
generate a penalty term data including a penalty term having a binary variable parameter by converting the logical expression data (table 2 table 4 ancilla variables minimized for penalty term, section 4.3.6) ; and
generate objective function data which includes an objective function of the combinatorial optimization problem synthesized with the penalty term (fig 2(a), table 2 table 4 ancilla variables for objective function of the combinatorial optimization function synthesized with the penalty term, section 4.3.6; and 
a PUBO solver configured to: calculate a solution of an Ising Model by using the binary variable in the penalty term data or the objective function data as spins (abstract, section 2, section 4, quadratic for polynomial -PUBO, introduction, section 3, acknowledgements for calculate an Ising Model by using the binary variable in the penalty term date or the function data as spins).

Claim 14 is directed to a method that would be practiced by the apparatus of claim 12.  All steps performed by the method of claim 14 are practiced by the apparatus of claim 14 as configured.  The claim 12 analysis applies equally to claim 14. 

Claim 16 is directed to a computer readable medium having a computer program stored therein which would cause the apparatus as in claim 14 to execute the processes of claim 16.   All steps performed by the method of claim 14 are practiced by the computer readable media of claim 16.  The claim 14 analysis applies equally to claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 10-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pakin in view of US 20190019103 A1 Dadashikelayeh (hereinafter “Dadashikelayeh”).

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Pakin teaches the following:
first objective function data which includes an objective function of the combinatorial optimization problem (figure 2b physical hamiltonian function for objective function), and 
the first processing circuit is configured to generate second objective function data which includes the objective function synthesized with the penalty term (fig 2(a), table 2 table 4 ancilla variables for second objective function synthesized with the penalty term, section 4.3.6).
Pakin discloses the first objective function, and discloses a standard cell library as a first storage (see claim 1 mapping).  Pakin does not, however, explicitly disclose the first storage storing the first objective function data.   However in the same field of endeavor, Dadashikelayeh discloses a platform agnostic quantum-ready, quantum enabled software development kit that includes databases suitable for retrieval of application information ([0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date at include Pakin’s information processing components of the first processing circuit and the first storage within Dadashikelayeh’s software development kit to include the objective function and constraint data to achieve the benefit of including both the objective function and constraint data to be available for storage and retrieval of application information ([0094]).

	Regarding claim 4, in addition to the teachings addressed in the claim 3 analysis,  Pakin teaches the following:
	Wherein the at least either the penalty term or the objective function of the second function data is in format of polynomial unconstrained binary optimization (abstract, section 2, section 4, quadratic for polynomial).

	Regarding claim 10, in addition to the teachings addressed in the claim 1 analysis, Pakin teaches the following:
a PUBO solver (abstract, section 2, section 4, quadratic for polynomial) comprising: 
the first storage configured to store the penalty term data generated by the information processing device according to claim 1 or the second objective function data generated by the information processing device according to claim 1 (Section 4.3.2 p. 534 left column last paragraph, standard cell library for storage, table 5 includes a penalty term and second objective function data); 
a second processing circuit configured to calculate a solution of an Ising Model by using the binary variable in the penalty term data or the second objective function data as spins (introduction, section 3, acknowledgements).
Pakin does not, however, explicitly disclose separate first and second storage.     However in the same field of endeavor, Dadashikelayeh discloses a platform agnostic quantum-ready, quantum enabled software development kit that includes databases suitable for retrieval of application information ([0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date at include Pakin’s information processing components separate first and second storage within Dadashikelayeh’s software development kit to include a first storage to store constraint data, and a second storage to store the penalty term data or the second objective function data to achieve the benefit of having each separately available for storage and retrieval of application information ([0094]).

	Regarding claim 11, in addition to the teachings addressed in the claim 10 analysis, Pakin teaches the Ising model includes terms with respect to spins (background second paragraph).  Pakin does not explicitly disclose a term with degree of 3 or higher.  However in the same field of endeavor, Dadashikelayeh discloses the Ising model includes a term with degree of 3 or higher with respect to the spins ([0042] the degree may be greater than or equal to 2). It would have been obvious to one of ordinary skill in the art before the effective filing date at include Pakin’s information processing components within Dadashikelayeh’s software development kit to further include Dadashikelayeh’s Ising model which includes a term with degree 3 or higher with respect to the spins to achieve a platform agnostic Ising model that would include both Pakin’s degree of 2 and Dadashikelayeh’s degree of 3 or more with respect to spins ([0094]).

Regarding claim 13, in addition to the teachings addressed in the claim 12 analysis, Pakin teaches the Ising model includes terms with respect to spins (background second paragraph).  Pakin does not explicitly disclose a term with degree of 3 or higher.  However in the same field of endeavor, Dadashikelayeh discloses the Ising model includes a term with degree of 3 or higher with respect to the spins ([0042] the degree may be greater than or equal to 2). It would have been obvious to one of ordinary skill in the art before the effective filing date at include Pakin’s information processing components within Dadashikelayeh’s software development kit to further include Dadashikelayeh’s Ising model which includes a term with degree 3 or higher with respect to the spins to achieve a platform agnostic Ising model that would include both Pakin’s degree of 2 and Dadashikelayeh’s degree of 3 or more with respect to spins ([0094]).

Claim 15 is directed to a method that would be practiced by the apparatus of claim 13.  All steps performed by the method of claim 15 are practiced by the apparatus of claim 13 as configured.  The claim 13 analysis applies equally to claim 15. 

Claim 17 is directed to a computer readable medium having a computer program stored therein which would cause the apparatus as in claim 15 to execute the processes of claim 15.   All steps performed by the method of claim 15 are practiced by the computer readable media of claim 17.  The claim 15 analysis applies equally to claim 17. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pakin in view of D. Andrzejewski et al., A Framework for Incorporating General Domain Knowledge into Latent Dirichlet Allocation using First Order Logic, Proceedings of the Twenty-Second International Joint Conference on Artificial Intelligence, 2011 (hereinafter “Andrzejewski”) in view of E.G. Rieffel et al.,  A case study in programming a quantum annealer for hard operational planning problems, arXiv:1407.2887v1 [quant-ph], 2014 (hereinafter “Rieffel”).

Regarding claim 6, Pakin teaches the first processing circuit is configured to generate the penalty term data by converting a logical conjunction and a logical disjunction in the logical expression data to an arithmetic operation (Table 5 cell AND for arithmetic operation converted to from the logical conjunction and cell OR for arithmetic operation converted to from the logical disjunction), and converting a positive literal and a negative literal to a logical variable to an expression including the binary variable parameter (Table 5, logic = for positive literal converted to an expression including a “– σ” for the binary variable parameter, logic --                
                    ¬
                    A
                
             for negative literal converted to an expression including σ for the binary variable parameter). 
Pakin further discloses the arithmetic operation of the conjunction as an AND operation and the arithmetic operation of the disjunction as an OR operations (Table 5).  Pakin does not, however, explicitly disclose the AND operation being performed as a product, and the OR operation being performed as a sum.  However in the same field of endeavor Andrzejewski discloses a procedure of converting logic into a continuous polynomial over variables in an optimization problem (section 3.1).  Andrzejewski further discloses a conjunction being replace my multiplication and a disjunction being replaced by addition (section 3.1 step 3.).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Andrzejewski’s multiplication for Pakin’s AND operation and Andrzejewski’s addition operation for Pakin’s OR operation. It is obvious to perform a simple substitution of one known element for another to obtain predictable results. See MPEP 2141.III.(B)
Pakin further discloses converting a positive literal and a negative literal to a logical variable to an expression including the binary variable parameter, but does not explicitly disclose converting a negative liberal of the logical variable to 1 subtracted by the binary variable.  However, in the same field of endeavor Rieffel discloses converting a negative literal of a logical variable to 1 subtracted by the binary variable (section V.B p. 8 right column lines 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Rieffel’s negative literal for Pakin’s negative literal. It is obvious to perform a simple substitution of one known element for another to obtain predictable results. See MPEP 2141.III.(B).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejections under 35 USC 101, and if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims an information processing device comprising: a first storage configured to store constraint data which includes a constraint of a combinatorial optimization problem expressed in a formal language; a first processing circuit configured to generate logical expression data from the constraint data and generate a penalty term data including a penalty term having a binary variable parameter by converting the logical expression data.
Applicant further claims as in claim 7, wherein the first processing circuit is configured to generate the penalty term data by converting a logical conjunction in the logical expression data to a product, converting a logical disjunction in the logical expression data to a sum, converting a positive literal of a logical variable to 1 plus the binary variable divided by 2, and converting a negative literal of a logical variable to 1 subtracted by the binary variable divided by 2.
The primary reason for indication of allowable subject matter are the limitations in combination with the remaining limitations with respect to specific expressions of the conversion of the positive and/or negative literal wherein converting a positive literal of a logical variable to 1 plus the binary variable divided by 2, and converting a negative literal of a logical variable to 1 subtracted by the binary variable divided by 2.

Pakin is the closest prior art found.  Pakin discloses the claimed invention as in the above claim mappings.  Pakin discloses converting logical constructions as in Table 5.  Pakin does not however, explicitly disclose wherein converting a positive literal of a logical variable to 1 plus the binary variable divided by 2, and converting a negative literal of a logical variable to 1 subtracted by the binary variable divided by 2.
US 20160171368 A1 Aspuru-Guzik et al., (hereinafter “Aspuru-Guzik”) discloses quantum processor problem compilation including accepting a specification to ap problem, determining a set of ancilla variables corresponding to a pair of problem variables, determining an optimization by applying a procedure to the specification of the set of terms (abstract, fig 1, fig 2, 0039).  Aspuru-Guzik further discloses using WMAZSAT to generate a set of clauses, including disjunction, conjunction, and literals to find an assignment that maximizes clauses ([0074-0075]).  Aspuru-Guzik does not, however, explicitly disclose wherein converting a positive literal of a logical variable to 1 plus the binary variable divided by 2, and converting a negative literal of a logical variable to 1 subtracted by the binary variable divided by 2.
Dadashikelayeh discloses methods and systems for quantum computing including a quantum enabled software development kit, which comprises accepting user input from an application, implementing one or more algorithms at an algorithm layer, transforming the algorithms into one or more instructions in polynomial unconstrained binary optimization form and executing at a solver layer (abstract). Dadashikelayeh does not, however, explicitly disclose logical conjunction, logical disjunction and literals.
US 20190087388 A1 Venturelli et al., (hereinafter “Venturelli”) discloses systems and methods for Ising machines to be able to run integer linear programming problems with flexibility to adapt to each specific device in a deterministic way and with a predetermined bound on the number of required spins to be used in the Ising machine (abstract). Venturelli does not, however, explicitly disclose logical conjunction, logical disjunction and literals.
US 10592816 B Hsu et al., (hereinafter “Hsu”) discloses mapping an integer programming formulation of a problem to a quadratic unconstrained binary optimization, obtaining data representing a solution to the exchange problem from a quantum computing resource and initiating an action based on data representing a solution to the exchange problem (abstract. Fig 2, fig 3). Hsu does not, however, explicitly disclose logical conjunction, logical disjunction and literals.
Andrzejewski discloses a procedure of converting logic into a continuous polynomial over variables in an optimization problem (section 3.1).  Andrzejewski further discloses a conjunction being replace my multiplication and a disjunction being replaced by addition (section 3.1 step 3.).  Andrzejewski does not, however, explicitly disclose wherein converting a positive literal of a logical variable to 1 plus the binary variable divided by 2, and converting a negative literal of a logical variable to 1 subtracted by the binary variable divided by 2.
Rieffel discloses converting a negative literal of a logical variable to 1 subtracted by the binary variable (section V.B p. 8 right column lines 2-3).  Rieffel does not, however, explicitly disclose wherein converting a positive literal of a logical variable to 1 plus the binary variable divided by 2, and converting a negative literal of a logical variable to 1 subtracted by the binary variable divided by 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182